UNITED STATES DISTRICT COURT                                                                  C/M
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 MICHELLE WONG,                                            :
                                                           : MEMORANDUM & ORDER
                                     Plaintiff,            :
                                                           : 19-cv-6900 (BMC) (VMS)
                       - against -                         :
                                                           :
 NEW YORK CITY ADMINISTRATION                              :
 CHILDREN'S SERVICES and LINDSAY A. :
 EGAN,                                                     :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X
COGAN, District Judge.

       Plaintiff filed this pro se action on December 9, 2019. On December 20, 2019, plaintiff

filed, and the Court denied, an Order to Show Cause for Preliminary Injunction asking this Court

to enforce provisions of New York State’s Social Services Law and Penal Law and to order

defendants to return forms that plaintiff submitted under the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”). On December 23, 2019, plaintiff filed a Motion for Ex

Parte Temporary Order which the Court construes as an Order to Show Cause for Preliminary

Injunction because plaintiff claims that she will suffer immediate and irreparable injury if her

motion is not granted. She also requests an emergency hearing before the Court.

       Plaintiff requests the Court issue a preliminary injunction based on alleged violations of

federal criminal law. Namely, she contends defendants have violated 18 U.S.C. § 2258 (Failure

to report child abuse) and 18 U.S.C. § 1621 (perjury). It is long established, however, that a

private citizen does not have a right to initiate or to compel the initiation of criminal proceedings.

See Leeke v. Timmerman, 454 U.S. 83, 87 (1981) (“[T]he decision to prosecute is solely within

the discretion of the prosecutor.”); Sheehy v. Brown, 335 F. App'x 102, 104 (2d Cir. 2009)
(summary order) (affirming district court dismissal of claims because “federal criminal statutes

do not provide private causes of action”). Accordingly, the Court cannot find that plaintiff’s

request for injunctive relief demonstrates a likelihood of success on the merits. See Green Party

of New York State v. New York State Bd. of Elections, 389 F.3d 411, 418 (2d Cir. 2004).

       Plaintiff also seeks the same relief as her December 20, 2019 Order to Show Cause. For

the reasons stated in the Court’s prior order, plaintiff’s request for preliminary injunctive relief

[14] is denied. Lastly, plaintiff’s request an emergency hearing is denied.

SO ORDERED.                                      Digitally signed by Brian M.
                                                 Cogan
                                                               U.S.D.J.

Dated: Brooklyn, New York
       December 23, 2019




                                                  2
